DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The specification is objected to for the following:  on page 1 ‘RELATED APPLICATION’ should read –CROSS-REFERENCE TO RELATED APPLICATION-; on pages 9 and 10, FIELD OF THE INVENTION/OTHER APPLICATIONS and paragraph [0019] should be removed and placed after paragraph [0004] with ‘FIELD OF THE INVENTION/OTHER APPLICATIONS’ reading as –FIELD OF THE INVENTION-; and on pages 11-12, BRIEF DESCRIPTION OF THE DRAWINGS and paragraphs [0020]-[0029] should be removed and placed after paragraph [0005].

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification:
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
3.	The claims, claims 1-4, are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
The examiner reminds the applicant of the following from MPEP § 608.01(m):  
Generally, the presence or absence of such reference characters does not affect the scope of a claim.
4.	Claim 4 is objected to for the following:  ‘waveguide is a single’ should read –waveguide are a single-.  Correction is required.		
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "The OTDR (29), power supply (19), battery charger and protection circuitry (20), and battery (12)" in lines 1-2; “the confines” in line 2 and “the spooled 15)” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
When treating claim 1 further on its merits, the examiner will be interpreting the claim as reading as -An OTDR (29), a power supply (19), a battery charger and protection circuitry (20), and a battery (12), are all completely encompassed within confines of a spooled time delay optical fiber waveguide (15).-
Claim 2 recites the limitations "The spooled time delay optical fiber waveguide" in line 1; “the optical connector” in line 2; and “the OTDR” in line 3. There is insufficient antecedent basis for these limitations in the claim.
When treating claim 2 further on its merits, the examiner will be interpreting the claim as reading as –A spooled time delay optical fiber waveguide (15) is a continuous span of optical fiber with no mechanical or optical interfaces between an optical connector (14) and an OTDR (29).-
Claim 3 recites the limitation "The protective fiber waveguide cover" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
When treating claim 3 further on its merits, the examiner will be interpreting the claim as reading as –A protective fiber waveguide cover (16) contains an optical fiber waveguide security cavity (30) that is a single, monolithic part.
Claim 4 recites the limitations "The OTDR and spooled fiber time delay optical fiber waveguide" in line 1.  There is insufficient antecedent basis for these limitations in the claim.
When treating claim 4 further on its merits, the examiner will be interpreting the claim as reading as –An OTDR (29) and a spooled fiber time delay optical fiber waveguide (15) are a single, inseparable apparatus.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 2-3 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pons (2004/0170369).
	As for claim 2, Pons in a retractable optical fiber assembly discloses the following:  a spooled time delay optical fiber waveguide (Fig. 3: 20 with 40 and Fig. 1: 10 with paragraph [0015] lines 10-18) is a continuous span of optical fiber with no mechanical or optical interfaces (paragraph [0016]:  lines 1-26 (‘continuous span of optical fiber with no mechanical or optical interfaces’ does not preclude a continuous length of unjacketed optical fiber or a continuous length of optical fiber comprising both jacketed and unjacketed optical fiber portions) and between an optical connector and an OTDR (paragraph [0016]:  lines 27-29;  Fig. 1: 20 with 22 between 14 and 12)
	As for claim 3, Pons in a retractable optical fiber assembly discloses the following:   a protective optical fiber waveguide cover, a housing (Fig. 1: 30 comprising 32 and 31 (see Figs. 2-3)) contains an optical fiber waveguide security cavity that is a single, monolithic part (Figs. 1-3: 37 as a single, monolithic part that forms a rectangular cavity: paragraph 0026:  lines 8-15).  

    PNG
    media_image1.png
    239
    332
    media_image1.png
    Greyscale


As well note grayed portion of annotated portion of Fig. 1 wherein the interior of the grayed area would have the other fiber waveguide security cavity that includes exit port, 36:


    PNG
    media_image2.png
    196
    285
    media_image2.png
    Greyscale


9.	Claims 2 and 4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bridge et al. (2005/0259242).
claim 2, Bridge in an accuracy automated optical time domain reflectometry optical return loss measurements using a “smart” test fiber module discloses the following: a spooled time delay optical fiber waveguide (Fig. 3A: 310) is a continuous span of optical fiber with no mechanical or optical interfaces: Annotated Fig. 3A demonstrating no mechanical or optical interfaces and therefore continuous from one end to another end depicted by thick arrows:

    PNG
    media_image3.png
    296
    530
    media_image3.png
    Greyscale




between an optical connector and an OTDR:  Annotated Fig. 3A showing optical connector and 315:

    PNG
    media_image4.png
    296
    530
    media_image4.png
    Greyscale

	As for claim 4, Bridge in an accuracy automated optical time domain reflectometry optical return loss measurements using a “smart” test fiber module discloses the following:  an OTDR (Fig. 3A: 315) and a spooled fiber time delay optical fiber waveguide (Fig. 3A: 310) are a single, inseparable apparatus (Fig. 3A: 300 demonstrating single apparatus as well as 320, fusion splice, showing inseparability; lines 4-9 of paragraph [0069]).

10.	Claims 2 and 4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Levin (2018/0292293).
	As for claim 2, Levin in an optical time-domain reflectometer (OTDR) with integrated, retractable launch cable discloses the following: a spooled time delay optical fiber waveguide (Fig. 1: 2 with abstract:  lines 6-8: spooled launch cable) is a continuous span of optical fiber with no mechanical or optical interfaces:  Annotated portion of Fig. 1 demonstrating no mechanical or optical interfaces and therefore continuous from one end to another end depicted by thick arrows:


    PNG
    media_image5.png
    347
    555
    media_image5.png
    Greyscale

between an optical connector (Fig. 1: 6) and an OTDR (Fig. 1: 3).
	As for claim 4, Levin in an optical time-domain reflectometer (OTDR) with integrated, retractable launch cable discloses the following: an OTDR (Figs. 2-3: 3 and Fig. 4: OTDR) and a spooled fiber time delay optical fiber waveguide (Figs. 2-3: 2) are a single, inseparable apparatus (Figs. 2-3: 5 (single housing); Fig. 4; paragraphs [0026]-[0028]).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Levin (2018/0292293) in view of Thoma et al. (5,801,953) and Anderson (5,708,500) and Yoon et al. (KR 10-2006-0079281)-using machine translation and Hu et al. (CN 110086528 A)-using machine translation.

	As for claim 1, Levin in an optical time-domain reflectometer (OTDR) with integrated, retractable launch cable discloses the following: an OTDR (Figs. 2-3: 3 and Fig. 4: OTDR) is completely encompassed within confines of a spooled time delay optical fiber waveguide (Figs. 2-4; paragraphs [0026]-[0028];  noting 2: spooled launch cable (abstract:  lines 6-8: spooled launch cable) and again, 3: OTDR).
	As for a power supply, a battery charger and protection circuitry, and a battery,  Levin is silent.  Levin does suggest at least the presence of a battery by virtue of referring to the system’s battery life (paragraph [0042]).  Nevertheless, Thoma in a measurement apparatus and method for the adjustment of test/measurement parameters shows an OTDR (Fig. 7 with col. 7, line 1) that has a power supply and charger for a battery (Fig. 7: power source and charger; col. 7, lines 7-9) and a battery (Fig. 7: battery).  And Anderson in a multimode optical time domain reflectometer having improved resolution teaches an OTDR having a power supply, a battery charger, and a battery (col. 7, lines 5-12).  And Yoon in a watching system and method for obstacle in optical cable line teaches having a circuit breaker protection (page 4 of machine translation at line starting with ‘power supply 130 serves…) for OTDR (page 3: TECH-SOLUTION lines 1-2).  And lastly, Hu in a cable online monitoring-based resource management system teaches having protection circuitry for overload protection and short circuit protection for OTDR (page 6:  line 9 starting with ‘When the light pulse …’ to line 25 ending with ‘poor power supply room.’).
.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886